      Case 3:20-cv-00071-PDW-ARS Document 12 Filed 05/12/20 Page 1 of 1



                         UNITED STATES DISTRICT COURT
                       FOR THE DISTRICT OF NORTH DAKOTA
                               EASTERN DIVISION

 SELF ADVOCACY SOLUTIONS N.D.,
 LEAGUE OF WOMEN VOTERS OF
 NORTH DAKOTA, MARIA FALLON                              NOTICE OF APPEARANCE
 ROMO,

                              Plaintiffs,                  Case No. 3:20-cv-00071
        vs.

 ALVIN JAEGER, in his official capacity as
 Secretary of State, DEBBIE NELSON, in
 her official capacity as County Auditor of
 Grand Forks County,

                              Defendant.


To:   The clerk of court and all parties of record.

      I am admitted or otherwise authorized to practice in this court, and I appear in this

case as counsel for Defendant Alvin Jaeger. Please serve all future documents on the

undersigned attorney at the address below.

      Dated this 12th day of May, 2020.
                                            State of North Dakota
                                            Wayne Stenehjem
                                            Attorney General


                                            By:    /s/ David R. Phillips
                                                  David R. Phillips
                                                  Assistant Attorney General
                                                  State Bar ID No. 06116
                                                  Office of Attorney General
                                                  500 North 9th Street
                                                  Bismarck, ND 58501-4509
                                                  Telephone (701) 328-3640
                                                  Facsimile (701) 328-4300
                                                  Email drphillips@nd.gov

                                            Attorneys for Defendant Alvin Jaeger.
